Citation Nr: 0506237	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  95-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bronchial 
asthma.

2.  Entitlement to service connection for pharyngitis.

3.  Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1942 to October 1945.  His 
awards and decorations included the Combat Infantryman 
Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded for further development to the Appeals 
Management Center (AMC), in Washington, DC.  Following 
the requested development, the claim was transferred 
temporarily to Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, for 
further action.  The Huntington RO confirmed and 
continued the denial of the veteran's claim of 
entitlement to service connection for bronchial asthma, 
claimed, in part, as the result of exposure to mustard 
gas.  Thereafter, the case was returned to the Board for 
further appellate action.

After reviewing the record, the Board finds that 
additional development is necessary prior to further 
consideration by the Board.  Accordingly, the appeal is 
again REMANDED to the AMC in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

Following the Board's October 2003 remand, the AMC 
received records from the VA Medical Center (MC) in Long 
Beach, California, which reflected the veteran's 
treatment from 2000 to the present.  

On VA Form 21-4142, dated in March 2004, the veteran 
reported that from 1958 through the "present", he had 
been treated for asthma at the Allergy Clinic of the Long 
Beach VAMC.  Records currently on file from the Long 
Beach VAMC reflect the veteran's treatment from 1985 
through 2000.  Records of the claimed treatment from 1958 
to 1985 have not been requested.

By a rating action in July 2000, the RO denied the 
veteran's claim of entitlement to service connection for 
bronchial asthma claimed as a result of his duty in the 
Reserves or as a result of his service-connected PTSD.  
The RO also denied the veteran's claim of entitlement to 
service connection for pharyngitis.  Finally, the RO 
denied the veteran's claim for a rating in excess of 50 
percent for his service-connected PTSD.  The following 
month, the RO received the veteran's Notice of 
Disagreement with those decisions and issued the veteran 
a Statement of the Case.  

In September 2000, the RO received the veteran's 
substantive appeal (VA Form 9) with respect to the issue 
of service connection for bronchial asthma.  After 
reviewing that document, the Board finds that the veteran 
also perfected his appeal with respect to the issues of 
service connection for pharyngitis and of an increased 
rating for PTSD.

Although the veteran has appealed the denials of service 
connection for pharyngitis and of an increased rating for 
PTSD, he has not been notified of the information and 
evidence necessary to substantiate those claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In a letter, received at the Long Beach VAMC in August 
2000, C. V., M.D., reported that he had treated the 
veteran from 1954 to 1980.  Dr. V. stated that he had 
treated the veteran primarily for bronchial asthma and 
acute pharyngitis.  Copies of Dr. V.'s treatment records 
have not been requested for association with the claims 
folder.  

In his VA Form 9, received in September 2000, the veteran 
reported that he had received treatment at the Matheson 
Asthma Clinic in Pittsboro, North Carolina.  Records of 
that treatment have not been associated with the claims 
folder.



In light of the foregoing, additional development of this 
case is warranted prior to further consideration by the 
Board.  Accordingly, this appeal is REMANDED for the 
following actions:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claims of 
entitlement to service connection for 
pharyngitis and entitlement to a 
rating in excess of 50 percent for 
PTSD.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Such 
notice must include, but is not 
limited to, the following:  
(1) Inform the veteran of the 
information and evidence not of 
record that is necessary to 
substantiate each of those specific 
claims; (2) inform the veteran about 
the information and evidence that VA 
will seek to provide; (3) inform the 
veteran about the information and 
evidence that he is expected to 
provide; and (4) request or tell the 
veteran to provide any evidence in 
his possession that pertains to any 
of his claims, or something to the 
effect that the veteran should give 
the VA everything it has pertaining 
to his claims.

2.  Request that the Long Beach VAMC 
furnish all records reflecting the 
veteran's treatment from 1958 through 
1985.  Also request that the veteran 
provide any such records in his 
possession.  Failures to respond or 
negative replies to any request must 
be noted in writing and associated 
with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Request that C. V., M.D., furnish 
all clinical records reflecting the 
veteran's treatment from 1954 through 
1980.  Also request that the veteran 
provide any such records in his 
possession.  Failures to respond or 
negative replies to any request must 
be noted in writing and associated 
with the claims folder.  If the 
requested records are unavailable, 
notify the veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

4.  Request that the veteran furnish 
the address of and the dates he was 
treated at the Matheson Asthma Clinic 
in Pittsboro, North Carolina.  Then 
request all records reflecting such 
treatment directly from that 
facility.  Also request that the 
veteran provide any such records in 
his possession.  Failures to respond 
or negative replies to any request 
must be noted in writing and 
associated with the claims folder.  
If the requested records are 
unavailable, notify the veteran and 
his representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

5.  When the actions requested in 
paragraphs 1, 2, 3, and 4 have been 
completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate 
the issues of entitlement to service-
connection for bronchial asthma, 
entitlement to service connection for 
pharyngitis, and entitlement to a 
rating in excess for PTSD.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).



